In Re: Odeeo Inc.; Applying for Writ of Certiorari and/or Review, Remedial and Supervisory; Parish of Orleans Civil District Court Div. “G” Number 83-14896; to the Court of Appeal, Fourth Circuit, Number C-4150.
Denied on the Showing.
MARCUS, BLANCHE & WATSON, JJ., would grant with the following order:
The order of the trial court dated July 16, 1985 is vacated and set aside insofar as it requires defendant to pay travel expenses of plaintiff’s attorney to Singapore. The litigants must pay their own travel expenses to depositions, absent some unusual circumstance. Succession of Franz, [242 La. 875] 139 So.2d 216 (La.1962); Currie [Curry] v. Vallot, 271 So.2d 711 (La.1972).”